Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on January 21, 2022 has been entered. 

Status of Claims
This action is in reply to the request for continued examination filed on January 21, 2021.
Claims 1, 2, 11, and 12 are amended.
Claims 9, 18, and 19 have been canceled.  
Claims 1-8, 10-17, and 20 are currently pending and have been examined.
Applicant's remarks and arguments addressed below.

Claim Rejections - 35 USC § 112 1st
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-8, 10-17, and 20 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the written description fails to disclose a sufficient number of species sufficient to support the broadly claimed genus.
Regarding Claims 1-8, 10-17, and 20, independent claims 1, and 11 both recite generate in real time, via the in-memory object oriented processing engine and based on a unique artificial intelligence scoring algorithm, a scoring attribute for at least some of the plurality of processed datasets, wherein the scoring attribute corresponds to ranking of viability of an associated characteristic of land and/or property of a given site relative to characteristics of land and/or property of other sites.  Yet Applicant’s specification lacks any working examples or specific applications of this feature of their invention.  This amounts to claiming the genus of any and all ways to use artificial intelligence to score and rank a parcel of real estate.  Applicant fails to adequately disclose, however, a sufficient number of species to demonstrate possession of the genus of such uses of artificial intelligence to value property.  This is a problem under the written description requirement of § 112(a).  
As the courts have made clear, 35 U.S.C. § 112(a) contains a written description requirement that is separate and distinct from the enablement requirement.  See AriadPharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc) (hereinafter “Ariad”).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63 (Fed. Cir. 1991).  Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention.  Vas-Cath, 935 F.2d at 1562-63; Ariad, 598 F.3d at 1351.  
Applying the above legal principles to the facts of the case at hand, Examiner concludes that the Applicant’s disclosure fails to sufficiently disclose possession at the time of the invention.  The objective of the invention is to utilize artificial intelligence to value real estate, yet Applicant has provided no working example of what kind of artificial intelligence is employed or what calculation is actually performed.  This demonstrates that the Applicant has failed to reasonably convey possession at the time of the invention.  Applicant’s specification does not demonstrate a generic invention that achieves the claimed result because there is no disclosure of any species (e.g., different formulas, calculations, examples, or type of artificial intelligence used), let alone a sufficient number of species sufficient to support the claimed genus.  As the Federal Circuit has stated in Ariad: 
a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented the species sufficient to support a claim to a genus.  The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus.  In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result.  But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.  
Ariad, 598 F.3d at 1349 (emphasis added).   While Ariad relates to chemical compounds, the legal principles are the same.  The MPEP additionally states that: 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
MPEP § 2163(II)(A)(3)(a)(ii).  Applicant’s claim to such an open-ended genus is similar to the claims at issue in Ariad that “merely recite a description of the problem to be solved while claiming all solutions to it.”  Id. at 1353.  Ariad further states that “Patents are not awarded for academic theories [and a] patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.”  Id.  Therefore, Ariad requires that when Applicant claims a genus, sufficient materials must be disclosed to demonstrate that the genus has in fact been disclosed, which Applicant has not done.
By not providing a sufficient description of a representative number of species of calculations used to value real estate parcels, Applicant has failed to provide disclosure, and, therefore, possession, of any species of the genus of utilizing an artificial intelligence scoring algorithm.  Ultimately, Applicant’s terse specification consists of a mere black box full of vague and outcome-oriented language that identifies the end result of calculating values of real estate, but fails to describe how Applicant’s invention works.  Thus, the claims must be rejected under § 112(a).  
  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  When considering subject matter eligibility under 35 U.S.C. § 101, there are multiple steps that may need to be assessed.  First, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined in step 2A prong 1 whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim is directed toward a judicial exception, it must then be determined in step 2A prong 2 whether the judicial exception is integrated into a practical application.  Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in step 2B whether the claim recites “significantly more” than the abstract idea.  See “2019 Revised Patent Subject Matter Eligibility Guidance,” 84 Fed. Reg. (4): 50-57 (Jan. 7, 2019).  
In the instant case, Claims 1-8 and 10 are directed to a computer system and Claims 11-17 and 20 are directed toward a method (i.e., process).  Therefore, Claims 1-8, 10-17, and 20 are within at least one of the four statutory categories.  Thus, each of the claims falls within one of the four statutory categories as required by step 1.  Nevertheless, the claims are directed toward the judicial exception of an abstract idea in step 2A prong 1.  Independent Claim 1 recites as follows:
Claim 1.  A system for providing land acquisition and property development analysis services, the system comprising:
a cloud-based server configured to communicate and exchange data with one or more computing devices over a network, the cloud-based server comprising a hardware processor coupled to non-transitory, computer-readable memory containing instructions executable by the processor to cause the server to:
provide a cloud-based digital platform comprising an interface with which a user can interact via an associated computing device;
receive, via a data collection and management module, session data comprising:
user input with the interface, the user input comprising: 
a user’s selection of a geographical area of interest displayed to the user via a graphical user interface (GUI) of the associated computing device;  
and user defined rules guiding analysis of the selected geographical area of interest; and 
subsequent return of acquisition and development results for the selected geographical area of interest;
access and read one or more datasets from third party sources based, at least in part, on the session data; 
compress in real time, via an in-memory object oriented processing engine and based on a compression algorithm, the one or more datasets from third party sources and store compressed datasets in tiers of cache based, at least in part, on a frequency of usage of compressed datasets; 
analyze, in real time, via an in-memory object oriented processing engine and based on a compression algorithm, the one or more datasets from third party sources and store compressed datasets in tiers of cache based, at least in part, on a frequency of usage of compressed datasets; 
analyze in real time, via the in-memory object oriented processing engine, the one or more compressed datasets from third party sources, wherein the analysis is based, at least in part, on the user defined rules and a set of scalar and spatial functions; 
generate in real time, via the in-memory object oriented processing engine and based, at least in part, on the analysis of the one or more datasets from the third party sources, a plurality of processed datasets associated with one or more sites located within the selected geographical area of interest, wherein each processed dataset comprises information associated with a characteristic of land and/or property of a given site;
generate in real time, via the in-memory object oriented processing engine and based on a unique artificial scoring algorithm, a scoring attribute for at least some of the plurality of processed datasets, wherein the scoring attribute corresponds to a ranking of viability of an associated characteristic of land and/or property of a given site relative to characteristics of land and/or property of other sites; 
categorize in real time, via the in-memory object oriented processing engine and based on a categorization algorithm, each of the one or more sites based on analysis of at least one or more scoring attributes of each of the one or more sites; 
calculate in real time, via the in-memory object oriented processing engine, a gross development value (GDV) calculation for the one or more sites based, at least in part, on an analysis of one or more processed datasets, one or more scoring attributes, and one or more categorizations performed via the in-memory object oriented processing engine for a given site; and 
output, via a visualization module and to be displayed via the GUI of the computing device, a visual rendering of at least one of the one or more sites located within the geographical area of interest, information associated with a characteristic of land and/or property of a given site, scoring attributes for the land and/or property characteristics, categorization of the one or more sites, and a GDV calculation for the one or more sites.
The bold language above corresponds to the abstract ideas recited in Claim 1 (whereas the underlined language is language that is addressed in step 2A prong 2 and step 2B).  As the bold language above demonstrates, Applicant’s claims are directed toward outputting the results of the analysis of a piece of real property such as valuation and other scoring metrics.  This is a method of organizing human activity, specifically sales activities or behaviors, because price optimization (such as for the development of real estate) is a marketing, i.e., sales activity or behavior.  See MPEP § 2106.04(a)(2)(II)(B).  Examiner notes that, alternatively, the claims can be considered to recite abstract mental processes because they can be performed in the mind or with pencil and paper.  See MPEP § 2106.04(a)(2)(III).  For example, all of the scoring and calculations can be performed in the mind or with pencil and paper.
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry.  Rather, the next step is to determine whether the judicial exception is integrated into a practical application (step 2A prong 2).  The revised guidance provides exemplary considerations that are indicative that an additional element or combination of elements may have integrated the exception into a practical application: 1) an additional element reflecting an improvement in the functioning of a computer or an improvement to another technology or technical field, 2) an additional element that implements the judicial exception with a particular machine or manufacture that is integral to the claim, 3) an additional element that effects a transformation or reduction of a particular article to a different state or thing, or 4) an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See MPEP § 2106.04(d).  Examples where a judicial exception has not been integrated into a practical application include: 1) use of “apply it” or the equivalent, i.e., merely using a computer to implement or perform an abstract idea, 2) an additional element that adds insignificant extra-solution activity to the judicial exception, and 3) an additional element that does no more than generally link the use of the judicial exception to a particular technological environment or field of use.  See id.  
Applying these considerations to the claims in the instant application, the claims do not integrate the judicial exception into a practical application.  The claims fail to recite an improvement of a computer, any improvement to a technology or technical field, any particular machine, any transformation or reduction of a particular article to a different state or thing, or any additional element that uses the judicial exception in a meaningful way.  Instead, the claims are merely reciting instructions to implement the abstract idea on a computer (e.g., with user interactions through the interface), which is insufficient to provide a practical application of the claims and provide subject matter eligibility.  See id.  Examiner additionally asserts that the newly added limitations regarding compressing the stored data and caching it is insignificant extra solution activity, which is insufficient to integrate an abstract idea into a practical application.  See id.  As noted in MPEP § 2106.05(g), mere data gathering or selecting a data source or type of data to be manipulated are examples of activities that the courts have found to be insignificant extra solution activity.  In this instant case, the compressed and cached data sets are merely manipulated data sources that have been gathered to perform the abstract analysis.  Therefore, there is no integration of the abstract idea into a practical application.
If the claims are not integrated into a judicial exception, the Examiner must consider whether there is “significantly more” recited in the claim in step 2B.  See MPEP § 2106.05.  There is nothing unconventional or inventive in Applicant’s claims for the purpose of analysis under step 2B, e.g., any combination of elements that provide an advance over any technological state of the art.  Rather, as noted above, an abstract sales activity or abstract mental process is merely implemented by a general purpose computer along with some data gathering and manipulation steps that are insignificant extra solution activity.  Other than the limitations that are abstract for the reasons articulated above, Applicant has merely recited computers and software that provide or achieve the steps of the invention.  Thus, Applicant’s claims merely recite a computer to implement the abstract idea, which fails to provide “significantly more” than the abstract idea.  
As the MPEP states, Examiners may consider the following three factors when determining whether the claim recites mere instructions to implement an abstract idea on a computer: 1) whether the claim recites only the idea of a solution or outcome, i.e., the claim fails to recite details of how a solution to a problem is accomplished; 2) whether the claim invokes computers or other machinery merely as a tool to perform an existing process; and 3) the particularity or generality of the application of the judicial exception.  See MPEP § 2106.05(f).  Applying those factors to the instant application: 1) the claims do not recite how the computer performs any of the steps other than just stating that they do it; 2) the claims invoke the computer to perform a process of property evaluation and valuation that has been performed without computers and before the ubiquity of computers; and 3) the claims are generally recited, i.e., not recited in amy real particularity because they can apply to any way of analyzing and evaluating the property.    
The dependent claims 2-14 are merely reciting further embellishments of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself.  Specifically, they merely recite what data are collected or additional ways of registering the data.  Claims 11 and 12 recite limitations regarding the storage of data, which is merely implementing this abstract idea on a general purpose computer.
In other words, none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limitations that, in an ordered combination provide “significantly more;” rather, the dependent claims are merely further reciting features that are just as abstract as independent Claims 1 and 15.  Therefore, Claims 1-15 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Martinovic et al (US 2016004893 hereafter “Martinovic”) in view of Cruickshank et al (US 20150186910 hereafter “Cruickshank”) and further in view of Kilby (US 20090099954 hereafter “Kilby”).
Re. Claim 1, Martinovic teaches A system for providing land acquisition and property development analysis services, the system comprising (Abs., Lines 2-3; providing a user interface for specifying details of a development project, receiving, through the user interface, user-input specifying a type for the development project, a location for development project):
Martinovic further teaches a cloud-based server configured to communicate and exchange data with one or more computing devices over a network, the cloud-based server (¶ 44, Lines 1-3; In some implementations, the CREĀT uses a "software as a service" (SaaS) model, which users can access using a web-based interface that can be hosted on the cloud) and comprising a hardware processor coupled to non-transitory, computer-readable memory containing instructions executable by the processor to cause the server to (Abs., Lines 3-5; computer programs encoded on a computer storage medium, for providing a user interface for specifying details of a development project):
Martinovic further teaches provide a digital platform comprising an interface (¶ 44, Lines 1-3; In some implementations, the CREĀT uses a "software as a service" (SaaS) model, which users can access using a web-based interface that can be hosted on the cloud) and with which a user can interact via an associated computing device (¶ 110, Lines 2-7; digital electronic circuitry, or in computer software, firmware, or hardware, including the structures disclosed in this specification and their structural equivalents, or in combinations of one or more of them. Embodiments may be implemented as one or more computer program products);
Martinovic doesn’t teach receive, via a data collection and management module, session data including user input with the interface, the user input being associated with at least a selection of a geographical area of interest displayed via the interface and user defined rules guiding analysis of the geographical area of interest and subsequent return of acquisition and development results for the selected geographical area of interest;
However, Cruickshank does teach receive, via a data collection and management module (¶ 77 Lines 1-10; The systems, functions, mechanisms, methods, engines and modules described herein can be implemented in hardware, software, or a combination of hardware and software. They may be implemented by any type of computer system or other apparatus adapted for carrying out the methods described herein. A typical combination of hardware and software could be a general-purpose computer system with a computer program that, when loaded and executed, controls the computer system such that it carries out the methods described herein.), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Martinovic’s user input interface to select geographic area of interest displayed via the interface with GIS data systems that should be useful to businesses that are considering expansion, relocation, or entry into new territories by enabling a person to identify appropriate geographic regions (Cruickshank ¶ 3, Lines 1-4).
Cruickshank further teaches session data including user input with the interface, the user input being associated with at least a selection of a geographical area of interest displayed via the interface and user defined rules guiding analysis of the geographical area of interest and subsequent return of acquisition and development results for the selected geographical area of interest;  (¶ 2, Lines 5-6; For example, such systems enable a user to identify real estate listings in a desired geographic area.);
Martinovic and Cruickshank do not teach generate, via an in-memory object oriented processing engine and based on the user input, 
However, Kilby does teach generate, via an in-memory object oriented processing engine and based on the user input (¶ 72, Lines 6-11; For example, the described implementation includes software but the present implementation may be implemented as a combination of hardware and software or hardware alone. The invention may be implemented with both object-oriented and non-object oriented programming systems. The scope of the invention is defined by the claims and their equivalents.),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Martinovic and Cruickshank’s computer hardware and software implementation with the flexibility to make modifications and variations in light of the above teachings or may be acquired from practicing the invention. For example, the described implementation includes software but the present implementation may be implemented as a combination of hardware and software or hardware alone (Kilby, ¶ 72, Lines 4-11).  The Examiner notes that this technique could be implemented across the entire computer solution, not just the zoning codes. 
Cruickshank teaches based on the user input, a plurality of processed datasets associated with one or more sites located within the geographical area of interest, wherein each processed dataset comprises information associated with a characteristic of land and/or property of a given site (¶ 8, Lines 1-10; The present invention is directed to interactive online GIS systems and methods that provide location specific, detailed, demographic and economic information that can be displayed through a graphic user interface that enables the user to select the dataset to be displayed, and to compare selected data among different locations. Thus, for example, a user could select the display of specific demographic data, or switch to other demographic data, economic data, local transportation data, utility data, or other available data sets, merely by selecting a different tab or button in the user interface);
Kilby further teaches generate, via an in-memory object oriented processing engine (¶ 72, Lines 6-11; For example, the described implementation includes software but the present implementation may be implemented as a combination of hardware and software or hardware alone. The invention may be implemented with both object-oriented and non-object oriented programming systems. The scope of the invention is defined by the claims and their equivalents.)
Cruickshank teaches a scoring attribute for at least some of the plurality of processed datasets, wherein the scoring attribute corresponds to a ranking of viability of an associated characteristic of land and/or property of a given site relative to characteristics of land and/or property of other sites and categorize each of the one or more sites based on analysis of at least one or more scoring attributes of each of the one or more sites (¶ 11, Lines 10-16; These systems and methods further enable a user to select one or more geographic regions to retrieve more complete datasets for the selected regions, and to display comparisons of such regions according to subsets or fields selected by the user. The systems and methods also enable the user or the system to weight and rank the input search parameters, and the locations identified by a search, including using scoring that is dependent on how well locations complied with the input search parameters.); and
Cruickshank further teaches output, via a visualization module and to be displayed via the interface (¶ 77, Lines 1-6; The systems, functions, mechanisms, methods, engines and modules described herein can be implemented in hardware, software, or a combination of hardware and software. They may be implemented by any type of computer system or other apparatus adapted for carrying out the methods described herein.), a visual rendering of at least one of the one or more sites located within the geographical area of interest (¶ 59, Lines 25-27; Geospatial server 260 renders maps of the regions returned by the processor in response to a specific user query.), and information associated with a characteristic of land and/or property of a given site, scoring attributes for the land and/or property characteristics, and categorization of the one or more sites (¶ 11, Lines 10-18; These systems and methods further enable a user to select one or more geographic regions to retrieve more complete datasets for the selected regions, and to display comparisons of such regions according to subsets or fields selected by the user. The systems and methods also enable the user or the system to weight and rank the input search parameters, and the locations identified by a search, including using scoring that is dependent on how well locations complied with the input search parameters.).
Re. Claim 11, Martinovic teaches A computer-implemented method for providing land acquisition and property development analysis services, the method comprising (Abs., Lines 2-3; providing a user interface for specifying details of a development project, receiving, through the user interface, user-input specifying a type for the development project, a location for development project):
Martinovic further teaches providing a specifically-programmed cloud-based server configured to communicate and exchange data with one or more computing devices over a network (¶ 44, Lines 1-3; In some implementations, the CREĀT uses a "software as a service" (SaaS) model, which users can access using a web-based interface that can be hosted on the cloud);
Martinovic further teaches providing, via the sever, a digital platform comprising an interface (¶ 44, Lines 1-3; In some implementations, the CREĀT uses a "software as a service" (SaaS) model, which users can access using a web-based interface that can be hosted on the cloud) and with which a user can interact via an associated computing device (¶ 110, Lines 2-7; digital electronic circuitry, or in computer software, firmware, or hardware, including the structures disclosed in this specification and their structural equivalents, or in combinations of one or more of them. Embodiments may be implemented as one or more computer program products);
Martinovic doesn’t teach receiving, via a data collection and management module associated with the server, session data including user input with the interface, the user input being associated with at least a selection of a geographical area of interest displayed via the interface and user defined rules guiding analysis of the geographical area of interest and subsequent return of acquisition and development results for the selected geographical area of interest;
However, Cruickshank does teach receiving, via a data collection and management module associated with the server (¶ 77 Lines 1-10; The systems, functions, mechanisms, methods, engines and modules described herein can be implemented in hardware, software, or a combination of hardware and software. They may be implemented by any type of computer system or other apparatus adapted for carrying out the methods described herein. A typical combination of hardware and software could be a general-purpose computer system with a computer program that, when loaded and executed, controls the computer system such that it carries out the methods described herein.), session data including user input with the interface, the user input being associated with at least a selection of a geographical area of interest displayed via the interface and user defined rules guiding analysis of the geographical area of interest and subsequent return of acquisition and development results for the selected geographical area of interest; (¶ 2, Lines 5-6; For example, such systems enable a user to identify real estate listings in a desired geographic area.);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Martinovic’s user input interface to select geographic area of interest displayed via the interface with GIS data systems that should be useful to businesses that are considering expansion, relocation, or entry into new territories by enabling a person to identify appropriate geographic regions (Cruickshank ¶ 3, Lines 1-4).
Martinovic and Cruickshank do not teach generating, via an in-memory object oriented processing engine associated with the server
However Kilby does teach generating, via an in-memory object oriented processing engine associated with the server (¶ 72, Lines 6-11; For example, the described implementation includes software but the present implementation may be implemented as a combination of hardware and software or hardware alone. The invention may be implemented with both object-oriented and non-object oriented programming systems. The scope of the invention is defined by the claims and their equivalents.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Martinovic and Cruickshank’s computer hardware and software implementation with the flexibility to make modifications and variations in light of the above teachings or may be acquired from practicing the invention. For example, the described implementation includes software but the present implementation may be implemented as a combination of hardware and software or hardware alone (Kilby, ¶ 72, Lines 4-11).  The Examiner notes that this technique could be implemented across the entire computer solution, not just the zoning codes. 
Cruickshank does teach and based on the user input, a plurality of processed datasets associated with one or more sites located within the geographical area of interest, wherein each processed dataset comprises information associated with a characteristic of land and/or property of a given site (¶8, Lines 1-10; The present invention is directed to interactive online GIS systems and methods that provide location specific, detailed, demographic and economic information that can be displayed through a graphic user interface that enables the user to select the dataset to be displayed, and to compare selected data among different locations. Thus, for example, a user could select the display of specific demographic data, or switch to other demographic data, economic data, local transportation data, utility data, or other available data sets, merely by selecting a different tab or button in the user interface);
Kilby further teaches generating, via the in-memory object oriented processing engine associated with the server (¶ 72, Lines 6-11; For example, the described implementation includes software but the present implementation may be implemented as a combination of hardware and software or hardware alone. The invention may be implemented with both object-oriented and non-object oriented programming systems. The scope of the invention is defined by the claims and their equivalents.) , 
Cruickshank further teaches a scoring attribute for at least some of the plurality of processed datasets, wherein the scoring attribute corresponds to a ranking of viability of an associated characteristic of land and/or property of a given site relative to characteristics of land and/or property of other sites and categorize each of the one or more sites based on analysis of at least one or more scoring attributes of each of the one or more sites (¶ 11, Lines 10-16; These systems and methods further enable a user to select one or more geographic regions to retrieve more complete datasets for the selected regions, and to display comparisons of such regions according to subsets or fields selected by the user. The systems and methods also enable the user or the system to weight and rank the input search parameters, and the locations identified by a search, including using scoring that is dependent on how well locations complied with the input search parameters.); and 
Cruickshank further teaches outputting, via a visualization module and to be displayed via the interface, a visual rendering of at least one of the one or more sites located within the geographical area of interest (¶ 59, Lines 25-27; Geospatial server 260 renders maps of the regions returned by the processor in response to a specific user query.), information associated with a characteristic of land and/or property of a given site, scoring attributes for the land and/or property characteristics, and categorization of the one or more sites (¶ 11, Lines 10-18; These systems and methods further enable a user to select one or more geographic regions to retrieve more complete datasets for the selected regions, and to display comparisons of such regions according to subsets or fields selected by the user. The systems and methods also enable the user or the system to weight and rank the input search parameters, and the locations identified by a search, including using scoring that is dependent on how well locations complied with the input search parameters.).
Claim 2-6, 10, 12-14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martinovic et al (US 20160048935 hereafter “Martinovic”) and further in view of Cruickshank et al (US 20150186910 hereafter “Cruickshank”) further in view of Ross et al (US 2016/0063633 hereafter “Ross”).
Re. Claim 2, The combination of Martinovic and Cruickshank teach The system of claim 1, Martinovic and Cruickshank don’t teach wherein the digital platform provides a web mapping service and outputs, via the interface, an interactive map of a geographical location, wherein the visual rendering of a geographical location comprises map data and/or imagery of the geographical location.
However, Ross teaches wherein the digital platform provides a web mapping service and outputs, via the interface, an interactive map of a geographical location, wherein the visual rendering of a geographical location comprises map data and/or imagery of the geographical location (¶ 36, Lines 3-10 and Fig. 8; In some example embodiments, a user may select a parcel through selected data provided by the data module 225. This list of search criteria may include, but is not limited to: land use type or category; height limit; lot size; address; or boundary.  For example, a user may specify the boundary to focus the search, and the type of property they are searching for. A 3D view may then be presented to the user by the visualization module 210., the Examiner points out that Fig. 8 clear depicts the imagery on the map).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Martinovic and Cruickshank’s mapping technologies and output to provide various visualization functionality, operable to interactively present 3D visuals to communicate geographic, planning, and economic data that can, in some embodiments, be used to inform private sector analysis of real estate development opportunities and public sector analysis of impacts from/of policy changes. (Ross, ¶ 22, Lines 1-7).
Re. Claim 3, The combination of Martinovic, Cruickshank and Ross teach The system of claim 2, Ross further teaches wherein the user selection of the geographical area of interest comprises either a text-based search or a search based on a user-defined boundary on the interactive map, wherein the text-based search comprises a search for at least one of an address, geographic coordinates, or a place of interest and wherein the user-defined boundary comprises a lasso-type search (¶ 36, Lines 3-7 and Figure 8; In some example embodiments, a user may select a parcel through selected data provided by the data module 225. This list of search criteria may include, but is not limited to: land use type or category; height limit; lot size; address; or boundary. Examiner notes that Figure 8 shows the boundary method of selection).
Re. Claim 4, The combination of Martinovic, Cruickshank and Ross teach The system of claim 3, Ross further teaches wherein the processing engine configured to read one or more datasets from third party sources based on the user selection of the geographical area of interest and user defined rules, the processing engine is further configured to analyze the one or more third party source datasets based, at least in part, on user defined rules (¶ 36, Lines 1-7 & FIG. 8; FIG. 8 depicts an example user interface for analyzing development opportunities, and zoning and planning policies.  In some example embodiments, a user may select a parcel through selected data provided by the data module 225. This list of search criteria may include, but is not limited to: land use type or category; height limit; lot size; address; or boundary.), on a set of data processing rules and set of scalar and spatial functions to generate the plurality of processed datasets (Claim 19, Lines 2-11; the computer-readable storage medium including instructions that when executed by a computer, cause the computer to: receive, at a communications module, source data from third party servers; infer, at a data module, inferred location attributes from the source data; analyzing, at an analytics module, development opportunities and building potential of a selected property based on the inferred location attributes).
Re. Claim 5, The combination of Martinovic, Cruickshank and Ross teach The system of claim 4, Cruickshank further teaches wherein the third party source datasets comprise data provided by a publicly available or subscription-based data source (¶ 42, Lines 4-8; wherein geographies of predefined statistical regions from various authoritative public domain data sources are imported into a common and comparable format within a geographic information system data appliance ("GISDA")).
Re. Claim 6, The combination of Martinovic, Cruickshank and Ross teach The system of claim 4, Cruickshank further teaches wherein each processed dataset is associated with a corresponding analysis performed via the processing engine for a given site located within the geographical area of interest and comprises information associated with a characteristic of land and/or property of a given site (¶ 8, Lines 1-10; The present invention is directed to interactive online GIS systems and methods that provide location specific, detailed, demographic and economic information that can be displayed through a graphic user interface that enables the user to select the dataset to be displayed, and to compare selected data among different locations. Thus, for example, a user could select the display of specific demographic data, or switch to other demographic data, economic data, local transportation data, utility data, or other available data sets, merely by selecting a different tab or button in the user interface.).
Re. Claim 10, The combination of Martinovic and Cruickshank teach The system of claim 1, Martinovic and Cruickshank don’t teach wherein the server is configured to output, via the interface, an architectural visualization of potential properties on a given site, wherein the visualization comprises a three-dimensional (3D) rendering of one or more properties on a given site based, at least in part, on user input with the interface, the user input comprising user selected development template.
However, Ross teaches wherein the server is configured to output, via the interface, an architectural visualization of potential properties on a given site, wherein the visualization comprises a three-dimensional (3D) rendering of one or more properties on a given site based, at least in part, on user input with the interface, the user input comprising user selected development template (¶ 40; In some example embodiments, the user may select a particular parcel based on data provided by the data module 225. This list of search criteria may include, but is not limited to: property type; height limit; lot size; address; or boundary. For example, once the user has selected their desired criteria, the visualization module 210 may present a 3D model of the building and development potential onto a map environment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Martinovic and Cruickshank’s mapping technologies and output to provide various visualization functionality, operable to interactively present 3D visuals to communicate geographic, planning, and economic data that can, in some embodiments, be used to inform private sector analysis of real estate development opportunities and public sector analysis of impacts from/of policy changes. (Ross, ¶ 22, Lines 1-7).
Re. Claim 12, The combination of Martinovic and Cruickshank teach The method of claim 11, Martinovic and Cruickshank don’t teach further comprising providing, via the digital platform, a web mapping service and outputting, via the interface, an interactive map of a geographical location, wherein the user selection of the geographical area of interest comprises either a text-based search or a search based on a user-defined boundary on the interactive map 
However Ross teaches wherein the user selection of the geographical area of interest comprises either a text-based search or a search based on a user-defined boundary on the interactive map, wherein the text-based search comprises a search for at least one of an address, geographic coordinates, or a place of interest and wherein the user-defined boundary comprises a lasso-type search (¶ 36, Lines 3-7 and Figure 8; In some example embodiments, a user may select a parcel through selected data provided by the data module 225. This list of search criteria may include, but is not limited to: land use type or category; height limit; lot size; address; or boundary. Examiner notes that Figure 8 shows the boundary method of selection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Martinovic and Cruickshank’s mapping technologies to allow after the user has selected their desired criteria, the visualization module 210 may present a 3D model of the building and development potential onto a map environment. In another example embodiment, the user may then view the available data collected by the data module 225. For example, a user may view a list of all data associated with all parcels within a selected boundary including, but not limited to, address, parcel size, land uses, height limit, minimum and maximum density, as well as zoning restrictions and regulations.. (Ross, ¶ 39, Lines 7-16).
Re. Claim 13, The combination of Martinovic, Cruickshank and Ross teach The method of claim 12, Ross further teaches further comprising reading, via the processing engine of the server, one or more datasets from third party sources based on the user selection of the geographical area of interest and user defined rules (¶ 36, Lines 1-7 & FIG. 8; FIG. 8 depicts an example user interface for analyzing development opportunities, and zoning and planning policies.  In some example embodiments, a user may select a parcel through selected data provided by the data module 225. This list of search criteria may include, but is not limited to: land use type or category; height limit; lot size; address; or boundary.), and analyzing, via the processing engine, the one or more third party source datasets based, at least in part, on user defined rules, a set of data processing rules and set of scalar and spatial functions to generate the plurality of processed datasets (Claim 19, Lines 2-11; the computer-readable storage medium including instructions that when executed by a computer, cause the computer to: receive, at a communications module, source data from third party servers; infer, at a data module, inferred location attributes from the source data; analyzing, at an analytics module, development opportunities and building potential of a selected property based on the inferred location attributes).
Re. Claim 14, The combination of Martinovic, Cruickshank and Ross teach The method of claim 13, Cruickshank further teaches further comprising associating each processed dataset with a corresponding analysis performed via the processing engine for a given site located within the geographical area of interest and comprises information associated with a characteristic of land and/or property of a given site (¶ 8, Lines 1-10; The present invention is directed to interactive online GIS systems and methods that provide location specific, detailed, demographic and economic information that can be displayed through a graphic user interface that enables the user to select the dataset to be displayed, and to compare selected data among different locations. Thus, for example, a user could select the display of specific demographic data, or switch to other demographic data, economic data, local transportation data, utility data, or other available data sets, merely by selecting a different tab or button in the user interface.).
Re. Claim 20, The combination of Martinovic and Cruickshank teach The method of claim 11, Martinovic and Cruickshank don’t teach outputting, via the interface, an architectural visualization of potential properties on a given site, wherein the visualization comprises a three-dimensional  (3D) rendering of one or more properties on a given site based, at least in part, on user input with the interface, the user input comprising user selected development template
However, Ross teaches wherein the server is configured to output, via the interface, an architectural visualization of potential properties on a given site, wherein the visualization comprises a three-dimensional (3D) rendering of one or more properties on a given site based, at least in part, on user input with the interface, the user input comprising user selected development template (¶ 40; In some example embodiments, the user may select a particular parcel based on data provided by the data module 225. This list of search criteria may include, but is not limited to: property type; height limit; lot size; address; or boundary. For example, once the user has selected their desired criteria, the visualization module 210 may present a 3D model of the building and development potential onto a map environment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Martinovic and Cruickshank’s mapping technologies and output to provide various visualization functionality, operable to interactively present 3D visuals to communicate geographic, planning, and economic data that can, in some embodiments, be used to inform private sector analysis of real estate development opportunities and public sector analysis of impacts from/of policy changes. (Ross, ¶ 22, Lines 1-7).
Claims 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Martinovic et al (US 20160048935 hereafter “Martinovic”) and further in view of Cruickshank et al (US 20150186910 hereafter “Cruickshank”) further in view of Chopra et al (US 20200151744 hereafter “Chopra”).
Re. Claim 9, The combination of Martinovic and Cruickshank teach The system of claim 1, Martinovic and Cruickshank do not teach wherein the server is further configured to generate a gross development value (GDV) calculation for the one or more sites, wherein the a processing engine of the server is configured to generate the GDV calculation based, at least in part, on an analysis of one or more processed datasets, scoring attributes, and categorizations performed via the processing engine for a given site.
However, Chopra does teach wherein the server is further configured to generate a gross development value (GDV) calculation for the one or more sites, wherein a processing engine of the server is configured to generate the GDV calculation based, at least in part, on an analysis of one or more processed datasets, scoring attributes, and categorizations performed via the processing engine for a given site.  (¶ 5, Lines 13-26; The electronic processor, when executing the source customized remuneration vehicle recommendation procedure, is configured to retrieve the procurement data from the data storage server, associate the procurement data that is retrieved to remuneration vehicle features, perform ordinary least squares (OLS) modeling techniques to determine a linkage between the remuneration vehicle features, gross development value (GDV), and the procurement data, the OLS modeling techniques including univariate and multivariate linear regressions, retrieve the results of the quantitative inquiries, generate a benchmark and assessment structure for predicting a recipient reaction to a source-customized remuneration vehicle, the examiner considers that this approach directly applies to the analysis required for evaluating investments considered in the instant application),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Martinovic and Cruickshank’s land acquisition and property development analysis services system to overcome the same challenge for a source due to the wide variety of different features available for the remuneration vehicle and due to the inability to appreciate the "recipient reaction" until after the remuneration vehicle is launched, the examiner points out this similar challenge real estate faces with wide variety of different features available for the properties and the inability to appreciate the "recipient reaction" until after the property development is complete (Chopra ¶ 2, lines 9-12).
Re. Claim 18, The combination of Martinovic and Cruickshank teach The method of claim 11, Martinovic and Cruickshank don’t teach wherein the server is further configured to generate a gross development value (GDV) calculation for the one or more sites
However, Chopra does teach wherein the server is further configured to generate a gross development value (GDV) calculation for the one or more sites  (¶ 5, Lines 13-26; The electronic processor, when executing the source customized remuneration vehicle recommendation procedure, is configured to retrieve the procurement data from the data storage server, associate the procurement data that is retrieved to remuneration vehicle features, perform ordinary least squares (OLS) modeling techniques to determine a linkage between the remuneration vehicle features, gross development value (GDV), and the procurement data, the OLS modeling techniques including univariate and multivariate linear regressions, retrieve the results of the quantitative inquiries, generate a benchmark and assessment structure for predicting a recipient reaction to a source-customized remuneration vehicle, the examiner considers that this approach directly applies to the analysis required for evaluating investments considered in the instant application),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Martinovic and Cruickshank’s land acquisition and property development analysis services system to overcome the same challenge for a source due to the wide variety of different features available for the remuneration vehicle and due to the inability to appreciate the "recipient reaction" until after the remuneration vehicle is launched, the examiner points out this similar challenge real estate faces with wide variety of different features available for the properties and the inability to appreciate the "recipient reaction" until after the property development is complete (Chopra ¶ 2, lines 9-12).
Re. Claim 19, The combination of Martinovic, Cruickshank and Chopra teach The method of claim 18, Chopra further teaches further comprising generating, via the processing engine of the server, the GDV calculation based, at least in part, on an analysis of one or more processed datasets, scoring attributes, and categorizations performed via the processing engine for a given site (¶ 5, Lines 13-35; The electronic processor, when executing the source customized remuneration vehicle recommendation procedure, is configured to retrieve the procurement data from the data storage server, associate the procurement data that is retrieved to remuneration vehicle features, perform ordinary least squares (OLS) modeling techniques to determine a linkage between the remuneration vehicle features, gross development value (GDV), and the procurement data, the OLS modeling techniques including univariate and multivariate linear regressions, retrieve the results of the quantitative inquiries, generate a benchmark and assessment structure for predicting a recipient reaction to a source customized remuneration vehicle based on the results of the quantitative inquiries that are retrieved and a determination of the linkage between the remuneration vehicle features, GDV, and the procurement data that is retrieved, retrieve the source procurement data that is associated with the specific source, and generate one or more remuneration vehicle recommendations, the one or more remuneration vehicle recommendations is based on the source procurement data that is retrieved and the benchmark and assessment structure, the examiner considers source procurement data to consist of datasets, scoring attributes, and categorizations in the instant application).
Claim 7-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Martinovic et al (US 20160048935 hereafter “Martinovic”) and further in view of Cruickshank et al (US 20150186910 hereafter “Cruickshank”) further in view of Ross et al (US 20160063633 hereafter “Ross”) further in view of Dugan (US 5857174 hereafter “Dugan”).
Re. Claim 7, The combination of Martinovic, Cruickshank and Ross teach The system of claim 6, Martinovic, Cruickshank and Ross don’t teach wherein the processing engine generates scoring attributes for a given site based, at least in part, on the analyses and categorizes a given site into a defined category of land or property type based on analysis of at least one or more scoring attributes.
However, Dugan does teach wherein the processing engine generates scoring attributes for a given site based, at least in part, on the analyses and categorizes a given site into a defined category of land or property type based on analysis of at least one or more scoring attributes (Col. 11, Lines 38-55; After the heading information, six categories 110 are listed, including the five categories previously described with respect to evaluation slide 26: Location 112; Neighborhood 114; Facilities 116; Improvements 118; and Utility and Appeal 120. Next to each category 110 is a list of illustrative competitive desirability factors 125. These desirability factors 125 allow the appraiser or buyer that is filling out the form, to have some indication as to what attributes of the comparable property is to be assessed for each particular category 110.  Under an Ideal Point System (IPS), each of the categories 110 are assigned a maximum percentage or maximum IPS value 138. The total of all the maximum IPS values 138 should preferably add up to a total of 100 percent. Thus, if the user were to rate the particular property as having the maximum IPS value 138 for each category 110, a total score of 100 points would be awarded that property.  The Examiner notes that user classification is equivalent to categories in the instant application and categories are equivalent to attributes in the instant application), at least in part, on the analyses and categorizes a given site into a defined category of land or property type based on analysis of at least one or more scoring attributes (Col. 14, Lines 11-17, Figs. 6a-6m and 8a-8b; A more complete listing of weights to be attributed to a variety of different use classifications 136 is shown in the table of FIGS. 8a and 8b. Each use classification, 136 is associated with a classification code 160. The various categories 110, are listed along the top, and the classifications 136 are listed down the left column. The classification 136 used in the example of FIGS. 6a-6m, Residence, Urban, is listed as the last entry for FIG. 8a and has a code 160 of R/U).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Martinovic, Cruickshank and Ross’s analysis and scoring system with a computer implemented method for accurately appraising real estate based upon a uniform scale which measures the desirability subject property, allowing Property owners, prospective property purchasers, investors, insurance companies and lending institutions heavily rely upon the current value of a property to enact normal business operations (Dugan, ¶ 1, Line 4 thru ¶ 2, Line 4).  
Re. Claim 8, The combination of Martinovic, Cruickshank, Ross and Dugan teach The system of claim 7, Dugan further teaches wherein:
the scoring attributes are selected from the group consisting of developed area score, environmental score, flood zone score, listed buildings score, strategic area score, shape score, commercial competitor's score, commercial customer's score, drive time score for house prices, land use score, proximity amenities score, revenue per acre score, road frontages score, and site size score (Col. 11, Lines 38-55; After the heading information, six categories 110 are listed, including the five categories, the examiner reminds that categories are equivalent to attribute in the instant application, previously described with respect to evaluation slide 26: Location 112; Neighborhood 114; Facilities 116; Improvements 118; and Utility and Appeal 120.) and;
the categories are selected from the group consisting of housing, social housing, condominium, apartments, affordable apartments, student accommodation, care homes, luxury homes, hotels, industrial, retail, commercial offices, storage, physician or general practitioner, school, restaurants/pubs, gym, car showroom, and car wash (Col. 14, Lines 12-14 and Figs 8a-8b; A more complete listing of weights to be attributed to a variety of different use classifications 136 is shown in the table of FIGS. 8a and 8b. Each use classification 136 is associated with a classification code 160.).
Re. Claim 15, The combination of Martinovic, Cruickshank and Ross teach The method of claim 14, Martinovic, Cruickshank and Ross don’t teach further comprising generating, via the processing engine, scoring attributes for a given site based, at least in part, on the analyses 
However, Dugan teaches further comprising generating, via the processing engine, scoring attributes for a given site based, at least in part, on the analyses (Col. 11, Lines 38-55; After the heading information, six categories 110 are listed, including the five categories previously described with respect to evaluation slide 26: Location 112; Neighborhood 114; Facilities 116; Improvements 118; and Utility and Appeal 120. Next to each category 110 is a list of illustrative competitive desirability factors 125. These desirability factors 125 allow the appraiser or buyer that is filling out the form, to have some indication as to what attributes of the comparable property is to be assessed for each particular category 110.  Under an Ideal Point System (IPS), each of the categories 110 are assigned a maximum percentage or maximum IPS value 138. The total of all the maximum IPS values 138 should preferably add up to a total of 100 percent. Thus, if the user were to rate the particular property as having the maximum IPS value 138 for each category 110, a total score of 100 points would be awarded that property.  The examiner notes that user classification is equivalent to categories in the instant application and categories are equivalent to attributes in the instant application).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Martinovic, Cruickshank and Ross’s analysis and scoring system with a computer implemented method for accurately appraising real estate based upon a uniform scale which measures the desirability subject property, allowing Property owners, prospective property purchasers, investors, insurance companies and lending institutions heavily rely upon the current value of a property to enact normal business operations (Dugan, ¶ 1, Line 4 thru ¶ 2, Line 4).
Re. Claim 16, The combination of Martinovic, Cruickshank, Ross and Dugan teach The method of claim 15, Dugan further teaches wherein the scoring attributes are selected from the group consisting of developed area score, environmental score, flood zone score, listed buildings score, strategic area score, shape score, commercial competitor's score, commercial customer's score, drive time score for house prices, land use score, proximity amenities score, revenue per acre score, road frontages score, and site size score (Col. 14, Lines 12-14 and Figs 8a-8b; A more complete listing of weights to be attributed to a variety of different use classifications 136 is shown in the table of FIGS. 8a and 8b. Each use classification 136 is associated with a classification code 160.).
Re. Claim 17, , The combination of Martinovic, Cruickshank, Ross and Dugan teach The method of claim 16, Dugan further teaches further comprising categorizing, via the processing engine, a given site into a defined category of land or property type based on analysis of at least one or more scoring attributes (Col. 14, Lines 12-14 and Figs 8a-8b; A more complete listing of weights to be attributed to a variety of different use classifications 136 is shown in the table of FIGS. 8a and 8b. Each use classification 136 is associated with a classification code 160.).

Response to Arguments
Rejections under 35 U.S.C. §101
The amendments to Claims 1 and 11 are limited to additional specifications of: a data collection and management module, and an in-memory object oriented processing engine and a visualization module supported by clarified descriptions of user defined rules to allow a similar level of interaction with the originally claimed computing device.  These additional modules and the object oriented processing techniques result in a similar capability of: communicating and exchanging data with one or more computing devices over a network, providing a digital platform comprising an interface with which a user can interact, receiving session data including user input with the interface, generating a plurality of processed datasets associated with one or more sites, generating a scoring attribute for at least some of the plurality of processed datasets, outputting a visual rendering, information and scoring attributes associated with a characteristic of land and/or property and categorization of the one or more sites; which are marketing or sales activities or behaviors, and business relations for providing land acquisition and property development analysis to support real estate developers to improve business processes.  These limitation are still considered an abstract idea of advertising, marketing or sales activities or behaviors within the grouping of Certain Methods of Organizing Human Activity. 
The Claims 1 and 11 still do not recite additional elements beyond the judicial exception(s). The amended limitations of mere instructions, using a different technique originally claimed, to implement an abstract idea on a computer, thereby being insufficient to amount to significantly more than the judicial exception.
Rejections Under 35 U.S.C. §103
The applicant disagrees with the rejections under 35 U.S.C. §103 in view of the claim amendments.  The rejections of the amended, as well as the original claims are based on the original references and Kilby (US 20090099954 hereafter “Kilby”).  The original prior art references individually and combined leave all independent claims obvious under 35 U.S.C. § 103.  Martinovic contributes the real estate development project management techniques; Cruickshank brings the location research and economic comparison analytics, as well as the module based program structure; Ross evaluates the zoning and tax implications and analysis, as well the 3D visualizations of the real estate developments; and the newly cited Kilby reference offers the object oriented programming to offer a better and more efficient system typically used to link with multiple third party sites and data.  The further contributions shared in the previous office action begin with Chopra’s gross development value (GDV) calculation to comparatively analyze multiple future projects; and Dugan’s Ideal Point System (IPS) for scoring multiple categories of data and information to effectively compare appraisals of multiple properties.  All combining to provide land acquisition and property development analysis services.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627